Citation Nr: 1640240	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  07-11 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from November 1970 to June 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) North Little Rock, Arkansas, Regional Office (RO). 

In September 2008, the Veteran testified at a Board video conference hearing before the undersigned Veterans law Judge.  A transcript of the hearing is associated with the record. 

The appeal was previously before the Board in December 2008.  In this decision, the Board denied the Veteran's claims for (1) entitlement to service connection for glaucoma, and (2) whether new and material evidence had been presented to reopen a claim of entitlement to service connection for grand mal epilepsy.  The Board also remanded the issue of entitlement to service connection for a back disability (per Manlincon v. West, 12 Vet. App 238 (1999)). 

The Veteran appealed the part of the December 2008 Board decision that denied service connection for glaucoma to the United States Court of Appeals for Veterans Claims (Court).  The Veteran did not appeal the Board's decision with respect to the denial of whether new and material evidence had been presented to reopen a claim of entitlement to service connection for grand mal epilepsy.  In an Order dated in March 2010, the Court vacated the Board's December 2008 decision with respect to the issue of entitlement to service connection for glaucoma and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).

Pursuant to the December 2008 Board decision, in April 2009, the RO issued a statement of the case with respect to the issue of service connection for a back disability.  However, the Veteran failed to submit a substantive appeal.  As such, this matter is no longer in appellate status. 

In December 2010 and September 2015, the Board remanded this matter for additional development consistent with the March 2010 JMR.

Additional evidence was associated with the record that has not been considered by the RO.  Nevertheless, in a July 2016 brief, the Veteran's representative waived RO consideration of any additional documents.  As such, the Board may properly consider this evidence.    


FINDING OF FACT

Glaucoma is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSION OF LAW

The criteria for service connection for glaucoma have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 

With respect to the claim on appeal, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In this regard, the Board recognizes that the electronic record includes letters from the Social Security Administration (SSA) outlining the Veteran's benefits.  However, importantly, the evidence of record, specifically a September 2015 VA Improved Pension Eligibility Verification Report, shows that the Veteran was receiving SSA retirement benefits.  Thus, as the Veteran was not in receipt of SSA disability benefits, there is no need to request his SSA records as such would not be relevant to the appeal.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the SSA, including decisions by the administrative law judge); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Analysis

The Veteran is seeking service connection for glaucoma.  The Veteran has asserted  that his glaucoma is related to his active duty; specifically, trauma to the right and left eyes that occurred in March and April 1971.   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112 ; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as glaucoma (as an organic disease of the nervous system), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307 , 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309 (a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303 (b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As glaucoma is considered a chronic diseases of the nervous system, listed in section 3.309(a), it is subject to service connection based upon a showing of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).    

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records are silent with respect to any complaints, treatment or diagnoses for glaucoma, or other related eye disease.  Essentially, the records show 20/20 vision with clinically evaluated normal eye health.  However, the records show that in March 1971, the Veteran experienced blunt trauma to the right eye in the periorbital region with periorbital edema, pain, hemorrhage, and monocular diplopia.  Moreover, an April 1971 record documents a left eye injury requiring sutures and heavy sedation.  However, x-ray of the orbital bone revealed no fracture.  A follow-up ophthalmology examination report indicated that the Veteran had blurred vision in the left eye following traumatic injury with intermittent diplopia and probable edema.  It was also noted that he experienced pain and injuries to the orbital rim.  An April 1971 neurology examination revealed various abnormalities around his brow and eyelids.  However, significantly, the Veteran's April 1971 service examination prior to discharge showed that the eyes were clinically evaluated as normal.  Vision was 20/20.  

Post-service, the medical evidence shows that the Veteran was first diagnosed with primary open angle glaucoma in July 1999, approximately 28 years after the Veteran's discharge from service.

The Veteran filed a claim seeking service connection in November 2005.  In his initial statement, the Veteran appeared to indicate that his glaucoma may have been caused by seizure-related injury to the head, or by treatment received for his preexisting seizure disorder. 

At the September 2008 hearing, the Veteran testified that he was first diagnosed with glaucoma in the early 1990's.  He stated that his vision problems, including watering of the eyes and visual disturbances, dated back to the late 1970's; he did not, however, seek treatment for an eye condition at that time. 

Subsequently, the Board denied the claim on appeal in the December 2008 decision.  However, the March 2010 JMR found the Board's December 2008 decision failed to discuss relevant, material, and favorable evidence to the claim.  In particular, the Board did not consider and discuss the service treatment records that showed traumatic injuries to the left and right eyes.  

Thereafter, in support of his claim, the Veteran submitted a medical publication, which indicated that glaucoma may occur following ocular trauma.  

As such, the Board remanded the case to afford the Veteran a VA examination.   The Veteran underwent a VA examination in August 2012.  The claims file was reviewed.  The VA examiner diagnosed the Veteran with glaucoma and indicated that the Veteran's injuries to his eyes in the service were to periorbital tissue and did not appear to be the cause of his glaucoma. 

The Board previously found that the August 2012 VA examiner did not provide an adequate rationale for the conclusion reached as the examiner did not provide an etiology for the glaucoma or adequate reasoning as to why there was no relationship between an injury to the periorbital tissue and glaucoma.  Also, the examiner did not discuss the medical publication and whether its findings applied to the Veteran.  

Thus, the case was remanded to obtain an addendum opinion, which was done in November 2015 by the same examiner.  The examiner observed that the Veteran had trauma to his right eye in March 1971 and to the left eye in April 1991.  In both incidents, the trauma was described as to involve the brow or periorbital tissue (i.e. the lids and skin surfaces).  In neither case was injury to the eye or bony structures noted.  No angle recession was seen on repeat gonioscopy.  The degree of injury to the periorbital tissue was insufficient to cause glaucoma.  Therefore, the examiner found that there was no evidence that his glaucoma was caused by the injuries while in service.  The examiner continued that on examination in 2005, a family history of glaucoma was noted, including maternal great aunts and uncles.  Thus, the likely etiology of the Veteran's glaucoma was his strong family history.  

In its July 2016 brief, the Veteran's representative asserted that the November 2015 addendum opinion was still inadequate as the examiner failed to discuss the medical literature.  However, the record shows that the VA examiner considered the entire claims file when forming his opinion concerning the Veteran's glaucoma and still found no such link between the in-service traumas and the Veteran's glaucoma, but rather determined that his glaucoma was due to a strong family history.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  In other words, the examiner implicitly found that the medical publication did not apply to the Veteran's circumstances as his glaucoma was due to family history as opposed to trauma.  Importantly, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr, supra.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Consequently, the Board finds that the VA examination with addendum opinion is adequate and assigns great probative value to the VA examiner's opinion.

Initially, the Board notes that the Veteran had initially claimed an association between his glaucoma and seizure disorder.  Nevertheless, as the Veteran is not service-connected for a seizure disorder, there is no basis to award service connection for glaucoma on a secondary basis.  See 38 C.F.R. § 3.310.

Based on the evidence of record, the Board must find that service connection for glaucoma is not warranted.  Again, although service treatment records document injuries to both the left and right periorbital region of the eyes, such records are completely silent with respect to any findings of glaucoma.  Importantly, the discharge examination showed that the Veteran's eyes were normal and vision was 20/20.  Moreover, there is no medical evidence of glaucoma within one year of discharge and thus, the service incurrence of such may not be presumed.  Again, post-service treatment records are silent with respect to any findings of glaucoma until July 1999.  A lengthy period without evidence of treatment may also be viewed as evidence weighting against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).  Importantly, the VA examiner clearly found that the Veteran's glaucoma was not related to the incidents in service and provided a detailed rationale for this opinion.  There is no competent medical evidence of record to refute this opinion.  

The Board acknowledges that the Veteran's representative has cited to a medical publication suggesting a link between trauma to the eye and glaucoma.  In this regard, the Board notes that when medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility"). 

However, as discussed above, the VA examiner considered the entire claims file when forming his opinion concerning the Veteran's glaucoma and still found no such link between the in-service incidents and his glaucoma, but rather determined that his glaucoma was due to a strong family history.  Moreover, given that this article is general in nature and does not specifically address the Veteran's disability, it has minimal probative value when weighed against the VA examination and addendum opinion that are specific to the Veteran's case.  In this regard, the examiner thoroughly considered the Veteran's record and medical history when forming his opinion.  

The Board recognizes that lay assertions may serve to support a claim for service connection by demonstrating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   In the instant case, the Veteran is competent to report any in-service problems, as well as pertinent symptomatology since service.  Nevertheless, he is not competent to directly link his glaucoma to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran are nonprobative evidence.  See Davidson, supra; Jandreau, supra.  In sum, his statements are outweighed by the remaining medical evidence of record; specifically the VA examination with opinion.  

Moreover, the Board notes that the Veteran has reported ongoing eye symptoms since the 1970s.  Nevertheless, the Board finds the Veteran's current assertions of pertinent symptoms since service to not be credible and cannot be the basis for the award of service connection.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds that such statements are not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  

The Board reiterates that the Veteran's service treatment records include nothing to suggest that he had glaucoma in service.  Again, on discharge examination, the Veteran's eyes were clinically evaluated as normal and vision was 20/20.  There is simply no documentation of any complaints pertaining glaucoma.  Again, the only symptoms reported by the Veteran were in conjunction with the traumas discussed above, and the VA examiner clearly found that the Veteran's glaucoma was not due to those incidents.  

Not only is that contemporaneous evidence considered more reliable than recollections made many years after the fact (see Curry v. Brown, 7 Vet. App. 59, 68 (1994)), but the record reflects a lengthy period with no documentation of any complaints or diagnosis of glaucoma.  Again, the first evidence of glaucoma is the July 1999 medical record, 28 years after the Veteran's discharge from active service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  Importantly, the Veteran did not report a lengthy history of symptoms related to his glaucoma when seeking treatment at that time.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").

Accordingly, the Board finds that the Veteran's more recent assertions, made in connection with his pending claim for VA benefits, that he has experienced eye symptoms associated with his glaucoma since service are not supported by or are simply inconsistent with the documented evidence of record, and are not credible.  In sum, there is no credible, persuasive evidence of continuity of symptomatology, whereas there is a probative VA medical opinion on the question of nexus that weighs against the claim.  On these facts, the Veteran cannot establish service connection on the basis of continuity of symptoms.

In conclusion, based on the analysis above, the preponderance of the evidence is against the Veteran's claim for service connection for glaucoma.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 


ORDER

Service connection for glaucoma is denied. 




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


